Case 7:21-cv-00132-TTC-RSB Document 2 Filed 03/25/21 Page 1 of 2 Pageid#: 31




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

MAURICE PRESTON SCOTT,           )
                                 )
      Petitioner,                )     Civil Action No. 7:21cv00132
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
MELVIN DAVIS,                    )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Respondent.                )
________________________________________________________________________

       Maurice Preston Scott, a Virginia inmate proceeding pro se, filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Scott challenges his 2005 convictions in the

Lynchburg Circuit Court for using a firearm during the commission of a felony, attempted

statutory burglary, attempted robbery, and unlawfully wearing a mask in public. Scott

previously filed a § 2254 petition concerning the same convictions on January 13, 2021, and

that action is currently pending in this court. See Scott v. Davis, No. 7:21cv00020 (W.D. Va. Jan.

13, 2021).

       Under 28 U.S.C. § 2244(b), a federal district court may consider a second or successive

§ 2254 petition only upon specific certification from a United States Court of Appeals that

claims in the subsequent petition meet certain criteria. 28 U.S.C. § 2244(b). In his first habeas

petition, Civil action No. 7:21cv00020, Scott alleges that his conviction is illegal and invalid

because he was legally incompetent at the time he pled guilty; his diagnosis of sane at the time

of the offense was false because he had suicidal ideation; he was intentionally rendered

incompetent by the psychiatric evaluator; and his counsel provided ineffective assistance by

not raising the issue of sanity and producing evidence, providing bad advice, and not reviewing
Case 7:21-cv-00132-TTC-RSB Document 2 Filed 03/25/21 Page 2 of 2 Pageid#: 32




the terms of the plea agreement with Scott. In the instant petition, Scott alleges that counsel

provided ineffective assistance because he “intentionally fail[ed]” to defend Scott on the

attempted bank robbery charge “that petitioner did not complete due to the bank[’]s door

[being] locked,” and by “coerc[ing]” Scott to plead guilty when “there was no victim” and he

“did not unlawfully enter the bank”; and the prosecutor unlawfully “stacked charges [that] he

fabricated.”

       Scott does not establish that the instant petition is not successive or that he has

obtained certification from the Fourth Circuit to file a successive petition. However, because

his first habeas petition is currently pending in this court, the court will construe his instant

petition as a motion to amend in his first habeas action, Civil Action No. 7:21cv00020, and

will administratively close this action.

       ENTERED this 25th day of March, 2021.


                                                     /s/ Thomas T. Cullen_________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE




                                               -2-
